DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 14 December 2020 in which a Terminal Disclaimer was submitted and claims 1, 8-11, 13 were amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 14 July 2020 under 35 U.S.C. § 112(b) and 35 U.S.C. § 103 are withdrawn in view of the amendments. 
The rejection under non-statutory double patenting is withdrawn in view of the Terminal Disclaimer.
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-18 are under prosecution.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oldham et al (IDS: 11/18, 2009/0181381, published 16 July 2009), Collins (IDS: 11/18, 2013/0078622 published 28 March 2013) and Boyanov et al (IDS: 1/18, 2016/0017416, having support to 62/069198, filed 27 October 2014).
Regarding Claim 1, Oldham teaches a sequencing device comprising a source, drain and gate (e.g. nanowire, ¶ 41), a single polymerase-template complex bound to the gate (¶ 76-78, Fig. 8 and related text).   Oldham is silent regarding specific linkage between the gate and polymerase
	However, non-covalent binding of polymerase to nanotubes was well-known in the art as taught by Collins and Boyanov. 
	Collins teaches a similar device comprising a polymerase non-covalently bound to a nanotube (SWNT) in a central location of the nanotube (e.g. Fig. 1A and related text, e.g. Example 3) wherein “at least one linker” molecule is used to bind the polymerase to the nanotube (e.g. Abstract, ¶ 83) to thereby position the polymers such that conformational changes relative polymerase activity is monitored (e.g. ¶ 94).

	Therefore one of ordinary skill would have reasonably utilized the two tethers of Boyanov and/or Collins for binding the polymerase to the nanowire of Oldham for the expected benefit of monitoring polymerase activity as desired by Boyanov and Collins. 
Regarding Claims 2-3, Oldham teaches carbon or silicon nanowire (¶ 41).  Collins teaches carbon nanotubes (e.g. ¶ 12).  Boyanov teaches carbon or silicon nanotubes (¶ 32).
Regarding Claim 4, Boyanov teaches the non-covalent linkage via biotin/avidin (¶ 118).
	Regarding Claim 5, Oldham teaches phi29 (¶ 79).   Boyanov teaches phi29 (¶ 107).
	Regarding Claims 6-7, Boyanov teaches the tethers are attached to the polymerase via mutagenesis or chemical modification to introduce cysteine for covalent attachment of the tether to the polymerase (¶ 169).
	Regarding Claims 8-9, and 13 Collins teaches the nanotube is coated with linker molecules e.g. pyrene (¶ 41, ¶ 105, ¶ 113).  The coating of Collins is reasonably interpreted as wrapping around the nanowire because coating would cover the surface of the nanowire.
	Regarding Claims 10-12, Collins teaches pyrene (¶ 41, ¶ 105, ¶ 113). It is noted that the instant specification (¶ 111 of the pre-grant publication define pyrene as a preferred polycyclic aromatic moiety).  Boyanov teaches the linker is bound to the 
Regarding Claims 14-17, Oldham teaches a nanoFET array comprising a plurality of functionalized FETs and connected circuitry for sequencing analysis (e.g. ¶ 84-87).  Collins teaches the device comprises a plurality of FET sensors and circuitry for sending and receiving signals (¶ 97).   Boyanov teaches a nanoFET array comprising a plurality of nanoFET sensors (e.g. billion) and electrical circuitry connected to the sensors for sending and receiving signals (¶ 97-104).  

	
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oldham et al (IDS: 11/18, 2009/0181381, published 16 July 2009), Collins (IDS: 11/18, 2013/0078622 published 28 March 2013) and Boyanov et al (IDS: 1/18, 2016/0017416, having support to 62/069198, filed 27 October 2014) as applied to Claim 1 above and further in view of Koo et al (IDS: 11/18)(2006/0199193, published 7 September 2006).
Regarding Claims 1-18, Oldham, Collis and Boyanov teach the device of Claims 1-17 as discussed above wherein the nanoFET array comprising a plurality of functionalized FETs and connected circuitry for sequencing analysis.   Additionally, Oldham (¶ 85), Collis (¶ 102) and Boyanov (¶ 103) teach the device is manufactured using semiconductor manufacturing but the references do not specifically teach CMOS circuitry as defined by Claim 18. 
However, nanoFET arrays comprising millions of nanoFET for DNA sequencing connected to CMOS circuitry were well-known in the art as taught by Koo (¶ 37). 
.

	
Response to Arguments
	Applicant argues that Williams does not teach the binding agents comprising two strands wherein a polymerase is in a central location between the strands as newly defined. 
	The argument has been considered but is deemed moot in view of the amendments and new grounds for rejection necessitated by the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634